Citation Nr: 0907046	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
with eye problems.

2. Entitlement to service connection for pes planus.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Ms. N. E. Farve, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.  The Veteran had additional service in the Air Force 
Reserves and Louisiana Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in April 2006.  
A transcript of this hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has received VA medical care in the past and the 
last records contained in the claims file date from 2003.  
The most updated VA treatment records should be obtained.  
See 38 C.F.R. § 3.159(c)(2).  

The Veteran was denied service connection for diabetes 
mellitus on a presumptive basis because he did not serve in 
the Republic of Vietnam; however, the Veteran is claiming 
service connection for his diabetes mellitus based on 
exposure to herbicides while stationed in Thailand as well as 
having service in the Republic of Vietnam.  Additional 
development is necessary before a decision can be made.

The Veteran alleges that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  His medical records 
establish a current diagnosis of diabetes mellitus many years 
after service.  In general, VA regulations allow for 
presumptive service connection for diabetes mellitus for 
Veterans who are presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam beginning on 
January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

The Veteran asserts that he was exposed to Agent Orange while 
stationed in the Air Force as a military policeman at Ubon 
Airfield and in various locations in Thailand while providing 
security between approximately March 1965 and July 1965, 
including a foray into the Republic of Vietnam.  The 
Veteran's DD-215 shows he was awarded the Vietnam Service 
Medal and a January 13, 1967 service treatment record notes 
that the Veteran sustained a right knee injury in Vietnam 
approximately 10 months earlier.  The Veteran's service 
treatment records and personnel records reflect that he spent 
some time stationed in Thailand.  He testified during his 
April 2006 hearing that his job involved guarding aircraft 
that sprayed Agent Orange, as well as providing security for 
other missions he was assigned at the time.  The Veteran 
alleged that Agent Orange or its contaminants was present at 
the air bases and also was used in and around the Ubon 
Airfield in Thailand and other areas he traveled.  The Board 
notes that the U.S. Department of Defense (DOD) has 
acknowledged large scale test programs involving herbicides 
in Thailand during the Veteran's service there.

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in Vietnam and vicinities 
other than Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, 2.C.10n., directs the RO to send a detailed 
statement of the Veteran's claimed herbicide exposure to the 
Compensation and Pension (C&P) Service via e-mail and request 
a review of the DOD's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If such review does not confirm the exposure, a request 
should then be sent to the U.S. Army and Joint Services 
Research Center (JSRRC) for verification.  Before any further 
adjudication of the claim, the Veteran's allegations of Agent 
Orange exposure in Thailand during 1965 and in Vietnam 
performing security while stationed in Thailand should be 
developed as prescribed in M21-1MR.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records show the Veteran has been treated for 
flat feet (pes planus).  The Veteran's service treatment 
records document that the Veteran had preexisting pes planus, 
as evidence by a notation of pes planus in his April 1963 
entrance medical examination.  Treatment is shown for pes 
planus in June 1965, but there is a lack of notation of pes 
planus at his separation examination in May 1967.  The 
Veteran testified during his hearing that wearing boots for 
many years throughout service, including after June 1967, 
affected his feet.  While the Veteran's National Guard 
treatment records are negative for diagnosis of or treatment 
for pes planus, the Veteran is competent to attest that he 
has been suffering from painful feet ever since active 
service.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether the Veteran's pes planus was aggravated 
during his active military service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008). 

The Board received additional evidence from the Veteran's 
attorney in January 2009, without a waiver of consideration 
by the agency of original jurisdiction.  As the claim is 
being remanded for additional development, the agency of 
original jurisdiction will have an opportunity to consider 
this evidence.

Finally, the Board notes that a statement of the case 
concerning (SOC) the issue of entitlement to service 
connection for sleep apnea was issued by the RO on August 25, 
2008.  On October 3, 2008 - within 60 days of the issuance of 
the SOC - the RO received a telefacsimile submission of a VA 
Form 9 concerning this issue from the Veteran's attorney.  
Thus, the Veteran has perfected an appeal from the denial of 
this issue.  In this VA Form 9, the Veteran's attorney marked 
the box to request a hearing before the Board at the RO.  The 
Veteran has had a hearing before the Board concerning the 
other issues before the Board on appeal, but has not been 
scheduled for a hearing before the Board concerning service 
connection for sleep apnea.  He should be scheduled for such 
a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the 
Veteran's VA treatment records, dated from 
March 2003 to the present.

2.  Ask the Veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that 
may establish his exposure to herbicides 
while performing his duties as a Military 
Policeman at Ubon Airfield, other 
locations in Thailand in 1965 and in 
Vietnam.

3.  Attempt to verify the Veteran's 
claimed herbicide exposure in Vietnam and 
in locations other than in Vietnam (i.e., 
Thailand) during the Vietnam Era or along 
the DMZ in Korea, as specified in M21-1MR.  
Please note that the Veteran served in 
Thailand during a period of time when the 
DOD has indicated large scale testing and 
deployment of herbicides occurred there, 
and asserts he performed security in the 
Republic of Vietnam while stationed in 
Thailand.  In addition, the RO should note 
the Veteran's DD-215 form showing he was 
awarded the Vietnam Service Medal and a 
January 13, 1967 service treatment record 
shows the Veteran sustained a right knee 
injury in Vietnam approximately 10 months 
prior. 

4.  If the above efforts do not verify any 
exposure to herbicides, schedule the 
Veteran for an examination to address the 
etiology of the Veteran's diabetes 
mellitus.  Specifically, the examiner 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current diagnosis of diabetes 
mellitus was first manifested in service 
and/or is related to his service.  The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include 
discussion of the Veteran's documented 
medical history and assertions, as well as 
reasons and bases for any medical opinion 
given.

5.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any foot disabilities.  The 
examiner should list each diagnosis 
affecting the Veteran's feet and, for each 
diagnosis, state whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability was related to the Veteran's 
active military service.  In particular, 
the examiner is asked whether the whether 
it is at least as likely as not (by a 
probability of 50 percent), or more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) that the 
Veteran's pes planus (flat feet) increased 
in disability during active military 
service and, if so, whether the increase 
in disability was beyond the natural 
progress of the disease.  The entire 
claims file must be made available to the 
designated examiner, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  The examiner must provide 
the reasons and bases for any medical 
opinion given.

6.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

7.  Before the appeal is returned to the 
Board, schedule the Veteran for a hearing 
before the Board at the RO concerning the 
appeal for service connection for sleep 
apnea, as requested by the Veteran's 
attorney in the VA Form 9 filed in October 
2008.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




